                Case 1:20-cv-09199-PGG Document 21 Filed 01/25/21 Page 1 of 3


                               ZEICHNER ELLMAN & KRAUSE                       LLP
                                          1211 AVENUE OF THE AMERICAS
                                            NEW YORK, NEW YORK 10036
                                               TEL: (212) 223-0400


  DIRECT DIAL
   (212) 826-5337                                                                             WWW.ZEKLAW.COM
Ajbosco@zeklaw.com



                                                          January 25, 2021


           BY ECF

           The Honorable Paul G. Gardephe
           United States District Court
           Southern District of New York
           40 Foley Square, Room 2204
           New York, New York 10007

                      Securities and Exchange Commission v. Terrence Chalk et. al.
                                      Case No. 1:20-cv-09199-PGG
                              Defendants’ Request for Pre-Motion Conference

           Dear Judge Gardephe:

                          We are counsel to defendants Terrence Chalk a.k.a. “Dr. Terrence Cash,”
           (“Chalk” or “Defendant”) Greenlight Advantage Group Inc., Greenlight Business
           Solutions Inc., Greenlight Consulting Corp., and Greenlight Investment Partners Inc.
           (“Greenlight Defendants”) (collectively “Defendants”) in the above referenced action.

                         Defendants’ deadline to answer or otherwise respond is February 18, 2021.
           In accordance with Your Honor’s rules, we are writing to respectfully request a pre-motion
           conference so Defendants may file a motion to dismiss pursuant to Fed. R. Civ. P.
           12(b)(6).

                          Grounds for Motion to Dismiss

                            Plaintiff, the Securities and Exchange Commission (“Plaintiff or “the
           SEC”), alleges that Defendants engaged in fraud and made misleading statements in
           violation of §§ 10(b) and 10b-5 of the Exchange Act, §§ 5(a), 5(c) and 17(a) of the
           Securities Act, and § 206(1) and (2) of the Advisers Act. Considering only the factual
           allegations in the complaint and recognizing the Court must accept as true all facts alleged
           and draw reasonable inference in favor of plaintiff, the complaint fails to adequately allege
           conscious misbehavior to support fraud-based violations of the Exchange Act or the
           Securities Act. As the complaint fails to specifically state with particularity the
           circumstances constituting the alleged fraud, Defendants intend to move to dismiss the
           fraud-based causes of action based on violations of the Exchange Act and the Securities
           Act based on F.R.C.P.9(b).


                NEW YORK | CONNECT IC UT | NEW JER SEY | W AS HINGT ON, D.C. | TEL AVIV
         Case 1:20-cv-09199-PGG Document 21 Filed 01/25/21 Page 2 of 3


ZEICHNER ELLMAN & KRAUSE                   LLP

    Judge Paul G. Gardephe
    January 25, 2021
    Page 2


                    F. R. C.P. 9(b) requires a party alleging fraud to “state with particularity the
    circumstances constituting fraud.” The purpose of Rule 9(b) is to provide detailed notice
    of a fraud claim to a defending party. 2 Moore's Federal Practice - Civil § 9.03. Plaintiff’s
    complaint does not meet this standard because it fails to state with particularity the
    circumstances constituting the alleged fraud. Nor does the complaint provide sufficiently
    detailed or particular facts to show Defendants intended to defraud anyone. Lundy v.
    Catholic Health Sys., 711 F.3d 106, 119 (2d Cir. 2013). (To comply with Rule 9(b) a
    “complaint must adequately specify the statements it claims were false or misleading, give
    particulars as to the respect in which plaintiff contends the statements were fraudulent,
    state when and where the statements were made, and identify those responsible for the
    statements.”)

                    The SEC’s complaint fails this standard. It is replete with vague,
    indistinguishable time frames that make it difficult for Defendants to know the
    circumstances constituting the alleged fraud. For example, many claims about when
    Defendants allegedly made misleading statements contain indistinct timeframes like “In or
    around 2016 (complaint ¶ 30) and “in or around early 2017” (complaint ¶ 41). Many other
    allegations contain no reference to the time at all. For example, the complaint alleges that
    “one investor incurred a $130,000 penalty for withdrawing money from a pension account,
    after Chalk told the investor that, by investing in the Chairman’s Fund, he would make up
    the loss within a year” (complaint ¶ 52), without stating when. In paragraph 60 of the
    complaint, plaintiff vaguely avers “On occasion, Chalk promised investors that he would
    use their money to make a specific type of investment.” Without indications of when,
    where and how Defendants made misstatements or how many misstatements they
    allegedly made plaintiff cannot meet Rule 9(b)’s standard of providing defendants with
    detailed notice of the fraud claims plaintiff is making against them.

                    The identity of persons to whom defendants alleged made misstatements is
    equally murky. The complaint alleges “Chalk and the Greenlight Issuers sold investments
    …to approximately 40 investors” (complaint ¶¶ 9 and 58), yet it refers to only three
    specific, but unnamed, investors. In another example of scanty facts, the complaint asserts
    Chalk instructed 26 investors to liquidate their existing retirement accounts and transfer the
    proceeds to a self-directed IRA custodian (complaint ¶ 49) but once again fails to identify
    any of the 26. Without knowing more about those to whom Defendants allegedly made
    misstatements, Defendants cannot adequately defend themselves.

                    Regarding the Greenlight Defendants, the complaint does not specify how,
    when or to whom each entity made allegedly false or misleading statements. The bulk of
    the allegation against the Greenlight Defendants are contained in paragraphs 71 through
    81. Nowhere in these paragraphs does plaintiff state when, where, how, or to whom the
    Greenlight Defendants made false or misleading statements. Nor do the statements



          NEW YORK | CONNECT IC UT | NEW JER SEY | W AS HINGT ON, D.C. | TEL AVIV
          Case 1:20-cv-09199-PGG Document 21 Filed 01/25/21 Page 3 of 3


ZEICHNER ELLMAN & KRAUSE                     LLP

    Judge Paul G. Gardephe
    January 25, 2021
    Page 3


    allegedly made through the Greenlight Defendants contain specifically detailed allegations
    of fraud that satisfy Rule 9(b)’s particularity requirement.

                   We have conferred with Plaintiff’s counsel Mark Sylvester and he does not
    consent to the motion.

                     We have further conferred with Plaintiff’s counsel Mark Sylvester and, if
    the Court grants Defendants’ request to file a motion to dismiss, the parties request the
    following briefing schedule: Defendants will have 30 days to file their motion to dismiss;
    Plaintiff will have 40 days to file its opposition to the motion and Defendants will have 10
    days to file any reply.

                       We thank the Court for its attention to this matter.


                                                       Respectfully submitted,


                                                       /s/ A.J. Bosco


    cc:      Plaintiff’s counsel by ECF
    4817-7417-9801, v. 1




           NEW YORK | CONNECT IC UT | NEW JER SEY | W AS HINGT ON, D.C. | TEL AVIV
